Exhibit 10.1

 

CUBIST PHARMACEUTICALS, INC.

2014 OMNIBUS INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

FOR DIRECTORS

 

This Stock Option Agreement (the “Agreement”) governs an award (the “Award”) of
stock options (“Stock Options”) to non-employee members of the Board of
Directors of Cubist Pharmaceuticals, Inc. (the “Company”) who have been selected
for participation (each such director, a “Participant”) under the Company’s 2014
Omnibus Incentive Plan (as amended from time to time, the “Plan”). The details
of an Award made to a Participant will be set forth in a letter or other written
communication from the Company (a “Notice”).

 

In consideration of the premises and the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Participant
agree as follows:

 

1.              Relationship to the Plan.  The Participant specifically
understands and agrees that the Award is being granted under the Plan, a copy of
which the Participant acknowledges he or she has read and understands and by
which Plan the Participant agrees to be bound.  The provisions of the Plan are
incorporated into this Agreement by reference.

 

2.              Grant of Award.  The Participant will be notified of his or her
Award through a Notice.  The Notice will contain, among other things, the number
of Stock Options granted, the grant date of the Award (such date, the “Grant
Date”) and the exercise price of each Stock Option (the “Exercise Price”). The
Award consists of a contingent entitlement of the Participant to purchase one
share of Stock at the Exercise Price with respect to each Stock Option forming
part of the Award, as set forth in the Notice, subject to the terms and
conditions of this Agreement and the Plan.  This Stock Option is intended to be
a nonstatutory stock option and is not intended to be an incentive stock option
within the meaning of Section 422.  For the avoidance of doubt, the total number
of Stock Options subject to the Award, as set forth in the Notice, is subject to
adjustment pursuant to Section 7 of the Plan.  The Participant is required to
acknowledge and accept the terms of this Agreement and the Plan in the manner
set forth in Section 22 within the time period specified in the Notice.

 

3.              Meaning of Certain Terms.  Except as otherwise defined herein,
all capitalized terms used herein have the same meaning as in the Plan.

 

4.              Final Exercise Date.  The latest date on which the Stock Options
or any portion thereof may be exercised will be the 10th anniversary of the
Grant Date (the “Final Exercise Date”); provided, however, if at such time the
Participant is prohibited by applicable law or written Company policy applicable
to similarly situated persons from engaging in any open-market sales of Stock,
and if at such time the Stock is publicly traded (as determined by the
Administrator), the Final Exercise Date will be automatically extended to thirty
(30) days following the date the Participant is no longer prohibited from
engaging in such open-market sales.  If not exercised by the Final Exercise
Date, the Stock Options or any remaining portion thereof will thereupon
immediately terminate.

 

5.              Vesting.  Unless earlier terminated or forfeited, the Stock
Options will vest according to the vesting schedule set forth in the Notice,
provided that the Participant remains a member of the Board through the
applicable vesting date.

 

6.              Exercise.  No Stock Options may be exercised until such Stock
Options vest.  Each election to exercise any vested Stock Options will be
subject to the terms and conditions of the Plan and shall be in writing, signed
by the Participant.  Each such written exercise election must be received by the
Company at its principal office or by such other party as the Administrator may
prescribe and be accompanied by payment in full as provided in the Plan.  The
Exercise Price with respect to each Stock Option being exercised must be paid in
cash or by check acceptable to the Administrator or, if permitted by the
Administrator, by any of the following means (individually or in combination):

 

a.              by the Administrator’s holding back of shares of Stock from the
Stock Options having a fair market value equal to the aggregate Exercise Price
of the Stock Options being exercised;

 

b.              if the Stock is traded on an established market, the payment
through and under the terms and conditions of a formal cashless exercise
program, if any, authorized by the Company involving the sale of the shares of
Stock received upon exercise of the Stock Options in a brokered transaction
(other than to the Company); or

 

--------------------------------------------------------------------------------


 

c.               such other means, if any, as may be acceptable to the
Administrator.

 

In the event that the Award is exercised by a person other than the Participant,
the Company will be under no obligation to deliver shares of Stock hereunder
unless and until it is satisfied as to the authority of the person attempting to
exercise the Award and compliance with applicable securities laws.

 

7.              Treatment of the Stock Options Upon Termination of Service.  If
the Participant’s service on the Board ceases, the Stock Options, to the extent
not already vested will be immediately forfeited, and any vested Stock Options
that are then outstanding will be treated as follows:

 

a.              Subject to clauses (b) and (c) below, the Stock Options to the
extent vested immediately prior to the cessation of the Participant’s service on
the Board, will remain exercisable until the earlier of (i) the third
anniversary of the date such service ceased, or (ii) the Final Exercise Date,
and except to the extent previously exercised as permitted by this
Section 7(a) will thereupon immediately terminate.

 

b.              The Stock Options (whether or not vested) will terminate and be
forfeited immediately prior to the cessation of Participant’s service on the
Board if the Administrator in its sole discretion determines that such cessation
of services was for Cause or occurs in circumstances that that would have
constituted grounds for terminating the Participant’s Board service for Cause.

 

c.               In the event that the Participant holds any Stock Options on
the date such Award ceases to be exercisable under (a) above, and the
Participant is prohibited, on such date, by applicable law or a written policy
of the Company applicable to similarly-situated persons from engaging in any
open-market sales of Stock, and if at such time the Stock is publicly traded (as
determined by the Administrator), the time periods described in (a) above will
be extended automatically until the thirtieth (30th) day following the date the
Participant is no longer prohibited from engaging in such open market sales.

 

8.              Prohibitions on Transfer and Sale.  Except as permitted by the
Plan, the Award shall not be assigned, pledged or transferred in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or any similar process.  Any attempted transfer,
assignment, pledge or other disposition of the Award, the Stock Options or of
any rights granted under this Agreement that is contrary to the provisions of
the Plan or this Section 8, or the levy of any attachment or similar process
upon the Award, shall be null and void.  Except as permitted by the Plan, the
shares of Stock to be issued pursuant to this Agreement shall be issued, during
the Participant’s lifetime, only to the Participant (or, in the event of legal
incapacity or incompetence, to the Participant’s guardian or representative).

 

9.              Securities Law Compliance.  The Participant specifically
acknowledges and agrees that any sales of shares of Stock issued hereunder shall
be sold in accordance with the requirements of the Securities Act of 1933, as
amended.

 

10.       Rights as a Stockholder.  The Participant shall have no right as a
stockholder, including voting and dividend rights, until the Award is exercised
in accordance with the Notice and Section 6 of this Agreement and shares of
Stock are delivered to the Participant.

 

11.       Tax Liability of the Participant and Payment of Taxes.  The
Participant acknowledges and agrees that any income or other taxes with respect
to the Award or the shares of Stock to be issued pursuant to this Agreement or
otherwise sold shall be the Participant’s responsibility.  The Company shall
have no liability or obligation related to the foregoing.

 

12.       Data Authorization.  The Participant authorizes the Company to use and
disclose to any agent administering the Plan or providing recordkeeping services
with respect to the Plan such information and data as the Company shall request
in order to facilitate the grant of the Award, the administration of the Award
and the administration of the Plan, and the Participant waives any data privacy
rights he or she may have with respect to such information or the sharing of
such information.

 

13.       Recovery of Compensation.  The Stock Options, any shares of Stock
delivered hereunder and any gains or other amounts realized in respect of such
Stock Options or shares of Stock shall be subject to recoupment by the Company
to the extent required to comply with (a) applicable law or regulation or the
rules of the stock exchange on which the Stock is traded or (b) any applicable
Company clawback or recoupment policy as in effect from time to time.

 

14.       Notices.  Notices required or permitted by the terms of this Agreement
or the Plan shall be given by the Company and the Participant as set forth in
the Plan.

 

--------------------------------------------------------------------------------


 

15.       Benefit of Agreement.  Subject to the provisions of the Plan and the
other provisions hereof, this Agreement shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.

 

16.       Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware relating to the issuance of
stock and the consideration received therefor, without giving effect to the
conflict of laws principles thereof.  Except as prohibited by applicable law,
provisions of this Agreement not relating the foregoing shall be governed by and
construed in accordance with the domestic substantive laws of the Commonwealth
of Massachusetts without giving effect to any choice or conflict of laws
provisions or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.  Except as prohibited by applicable law, for the
purpose of litigating any dispute that arises under this Agreement, whether at
law or in equity, the parties hereby consent to the exclusive jurisdiction in
the Commonwealth of Massachusetts and agree that such litigation shall be
conducted in the state courts of Massachusetts or the federal courts of the
United States for the District of Massachusetts.

 

17.       Severability.  If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, then such
provision or provisions shall be modified to the extent necessary to make such
provision valid and enforceable, and to the extent that this is impossible, then
such provision shall be deemed to be excised from this Agreement, and the
validity, legality and enforceability of the rest of this Agreement shall not be
affected thereby.

 

18.       Entire Agreement.  Unless otherwise provided in writing in a separate
agreement between the Participant and the Company or an Affiliate, this
Agreement, together with the Plan and the Notice, constitutes the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written agreements and
understandings relating to the subject matter hereof.  No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict the express
terms and provisions of this Agreement, provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.

 

19.       Modifications and Amendments; Waivers and Consents.  The terms and
provisions of this Agreement may be modified or amended as provided in the
Plan.  Except as provided in the Plan, the terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
a written document executed by the party entitled to the benefits of such terms
or provisions.  No such waiver or consent shall be deemed to be or shall
constitute a waiver or consent with respect to any other terms or provisions of
this Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

20.       Imposition of Other Requirements.  The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
Stock Options and on any shares of Stock acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 

21.       Addendum for Non-U.S. Countries.  Notwithstanding any provisions in
this Agreement, the Award shall be subject to the special terms and conditions
set forth in any Addendum to this Agreement for the Participant’s country (the
“Addendum”).  Moreover, if the Participant relocates to one of the countries
included in the Addendum, the special terms and conditions for such country will
apply to the Participant, to the extent the Administrator determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan.  The
Addendum constitutes part of this Agreement.

 

22.       Company Signature; Participant Electronic Acknowledgment.  An
authorized representative has signed this Agreement below.  By acknowledging
acceptance of the terms of this Agreement through an electronic acknowledgment
system established by the Company or its designated broker, the Participant
agrees to be bound by all of the terms of this Agreement and the Plan.  The
Award will not become effective, and the Participant will therefore have no
rights to or in the Award, until the Participant acknowledges his or her
acceptance of the terms of this Agreement in the manner required by the Company.

 

--------------------------------------------------------------------------------


 

 

CUBIST PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

THE PARTICIPANT

 

 

 

 

 

 

 

 

 

Name:

 

 

--------------------------------------------------------------------------------